IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Steven Smith,                              :
                           Petitioner      :
                                           :
      v.                                   :    No. 2303 C.D. 2015
                                           :
Workers' Compensation Appeal               :
Board (Consolidated Freightways            :
Corporation of Delaware),                  :
                        Respondent         :


PER CURIAM
                                        ORDER



             NOW, August 10, 2016, upon consideration of petitioner’s

application for en banc reconsideration and respondent’s answer in response

thereto, the application is denied.